Case 16-50596        Doc 49     Filed 01/16/20      Entered 01/16/20 11:59:41         Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

In re:                                                      Case No. 16-50596
         CLARENCE CALVIN WILLIAMS, II
         DIANA LYNN WILLIAMS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Herbert L. Beskin, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/21/2016.

         2) The plan was confirmed on 10/03/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/26/2019.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $52,369.90.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 16-50596       Doc 49        Filed 01/16/20     Entered 01/16/20 11:59:41               Desc         Page 2
                                                   of 4




 Receipts:

        Total paid by or on behalf of the debtor               $52,967.00
        Less amount refunded to debtor                          $1,498.57

 NET RECEIPTS:                                                                                   $51,468.43


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,350.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $3,440.28
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,790.28

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim       Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
 AES/SUNTRUST                     Unsecured      3,910.00            NA              NA            0.00       0.00
 AES/SUNTRUST                     Unsecured      3,750.00            NA              NA            0.00       0.00
 AUGUSTA AUTO SALES               Secured        6,243.30       6,581.03        6,581.03      6,581.03     146.27
 AUGUSTA HEALTH CARE              Unsecured            NA       2,734.48        2,734.48      2,734.48        0.00
 CAPITAL ONE                      Unsecured         898.00           NA              NA            0.00       0.00
 CARMAX BUSINESS SERVICES, LLC    Secured       15,699.60     14,693.15        14,693.15     14,693.15     593.76
 CHARLOTTESVILLE BUREAU           Unsecured         272.00           NA              NA            0.00       0.00
 CREDIT CONTROL CORPORATION       Unsecured          57.00           NA              NA            0.00       0.00
 DEBORAH F. FORDHAM               Priority             NA            NA              NA            0.00       0.00
 ECMC                             Unsecured      4,388.00     12,145.65             0.00           0.00       0.00
 FEDERAL LOAN SERVICE             Unsecured     24,193.00            NA              NA            0.00       0.00
 FEDERAL LOAN SERVICE             Unsecured     23,234.00            NA              NA            0.00       0.00
 FEDERAL LOAN SERVICE             Unsecured     22,058.00            NA              NA            0.00       0.00
 FEDERAL LOAN SERVICE             Unsecured      7,613.00            NA              NA            0.00       0.00
 FEDERAL LOAN SERVICE             Unsecured      7,522.00            NA              NA            0.00       0.00
 FEDERAL LOAN SERVICE             Unsecured      4,903.00            NA              NA            0.00       0.00
 FEDERAL LOAN SERVICE             Unsecured      3,586.00            NA              NA            0.00       0.00
 INTERNAL REVENUE SERVICE         Priority       2,007.00         906.19          906.19        906.19        0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA       5,439.73        5,439.73      5,439.73        0.00
 JEFFERSON CAPITAL SYSTEMS, LLC   Unsecured         992.00        992.84          992.84        992.84        0.00
 JL WATSON & ASSOCIATES           Unsecured         167.00           NA              NA            0.00       0.00
 LVNV FUNDING                     Unsecured         670.00        731.00          731.00        731.00        0.00
 MEDICAL DATA SYSTEMS             Unsecured         473.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         436.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         286.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         285.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         266.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         215.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         141.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         108.00           NA              NA            0.00       0.00
 MEDICAL DATA SYSTEMS             Unsecured         102.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
Case 16-50596       Doc 49      Filed 01/16/20     Entered 01/16/20 11:59:41               Desc         Page 3
                                                 of 4




 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim       Principal        Int.
 Name                               Class   Scheduled        Asserted      Allowed        Paid           Paid
 MEDICAL DATA SYSTEMS           Unsecured         102.00             NA           NA            0.00         0.00
 MEDICAL DATA SYSTEMS           Unsecured          89.00             NA           NA            0.00         0.00
 MEDICAL DATA SYSTEMS           Unsecured          62.00             NA           NA            0.00         0.00
 MIDLAND CREDIT MANAGEMENT, IN Unsecured          851.00          851.25       851.25        851.25          0.00
 MIDLAND CREDIT MANAGEMENT, IN Unsecured          845.00          845.19       845.19        845.19          0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured          655.00          654.50       654.50        654.50          0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured          172.00          172.18       172.18        172.18          0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured          820.00          820.28       820.28        820.28          0.00
 PROFESSIONAL ACCOUNTS          Unsecured         105.00             NA           NA            0.00         0.00
 SCA CREDIT SERVICES            Unsecured         113.00             NA           NA            0.00         0.00
 SCHEWEL FURNITURE COMPANY, IN Secured            101.16          724.46       724.46        724.46        13.77
 SOCIAL SECURITY ADMINISTRATION Unsecured     31,002.00              NA           NA            0.00         0.00
 U.S. DEPARTMENT OF EDUCATION   Unsecured     28,315.00      127,586.22          0.00           0.00         0.00
 U.S. DEPARTMENT OF EDUCATION   Unsecured      2,000.00         2,000.23         0.00           0.00         0.00
 UVA COMMUNITY CREDIT UNION     Unsecured           2.00           80.36        80.36          80.36         0.00
 UVA MEDICAL CENTER             Unsecured            NA         4,316.85     4,316.85      4,316.85          0.00
 UVA PHYSICIANS GROUP           Unsecured            NA         1,743.38     1,743.38      1,743.38          0.00
 VALLEY CREDIT SERVICE          Unsecured         272.00             NA           NA            0.00         0.00
 VALLEY CREDIT SERVICE          Unsecured         118.00             NA           NA            0.00         0.00
 VALLEY CREDIT SERVICE          Unsecured          72.00             NA           NA            0.00         0.00
 VIRGINIA DEPARTMENT OF TAXATIO Priority          400.00          432.11       432.11        432.11          0.00
 VIRGINIA DEPARTMENT OF TAXATIO Unsecured            NA           205.37       205.37        205.37          0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal               Interest
                                                            Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                $0.00                   $0.00
       Mortgage Arrearage                                   $0.00                $0.00                   $0.00
       Debt Secured by Vehicle                         $21,274.18           $21,274.18                 $740.03
       All Other Secured                                  $724.46              $724.46                  $13.77
 TOTAL SECURED:                                        $21,998.64           $21,998.64                 $753.80

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                  $0.00
        Domestic Support Ongoing                               $0.00              $0.00                  $0.00
        All Other Priority                                 $1,338.30          $1,338.30                  $0.00
 TOTAL PRIORITY:                                           $1,338.30          $1,338.30                  $0.00

 GENERAL UNSECURED PAYMENTS:                           $19,587.41           $19,587.41                   $0.00




UST Form 101-13-FR-S (09/01/2009)
Case 16-50596        Doc 49      Filed 01/16/20      Entered 01/16/20 11:59:41           Desc      Page 4
                                                   of 4




 Disbursements:

         Expenses of Administration                             $7,790.28
         Disbursements to Creditors                            $43,678.15

 TOTAL DISBURSEMENTS :                                                                     $51,468.43


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2020                             By:/s/ Herbert L. Beskin
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
